Case 2:20-cv-08174-SDW-LDW Document 9 Filed 08/12/20 Page 1 of 3 PageID: 60



GURBIR S. GREWAL
Attorney General of New Jersey
R.J. Hughes Justice Complex
25 Market Street
PO Box 112
Trenton, New Jersey 08625
Attorney for Defendant,
     Tahesha Way, in her official capacity as New Jersey Secretary
     of State

By:   Dominic L. Giova (208122016)
      Deputy Attorney General
      (609) 376-2955
      Dominic.Giova@law.njoag.gov

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          VICINAGE OF NEWARK

                                    :
EUGENE MAZO, and                    : HON. LEDA D. WETTRE, U.S.M.J.
                                    :
LISA McCORMICK                      : Civil Action No. 2:20-cv-08174
                                    :
                     Plaintiffs,    :
v.                                  :
                                    :
TAHESHA WAY, in her official        :
capacity as New Jersey              :              ORDER
Secretary of State,                 :
                                    :
CHRISTOPHER J. DURKIN, in his       :
official capacity as Essex          :
County Clerk,                       :
                                    :
E. JUNIOR MALDONADO, in his         :
official capacity as Hudson         :
County Clerk,                       :
                                    :
PAULA SOLLAMI COVELLO, in her       :
official capacity as Mercer         :
County Clerk,                       :
                                    :
ELAINE FLYNN, in her official       :
capacity as Middlesex County        :
Clerk, and                          :
Case 2:20-cv-08174-SDW-LDW Document 9 Filed 08/12/20 Page 2 of 3 PageID: 61



STEVE PETER, in his official
capacity as Somerset County
Clerk,

                     Defendants.




     This matter having come before the Court on application of Gurbir

S. Grewal, Attorney General of the State of New Jersey, by Dominic

L. Giova, Deputy Attorney General, on behalf of Defendant, Tahesha

Way, Secretary of State, and the Court having considered the papers

submitted herein, and for good cause shown;



                    12th
     IT IS on this ________           August
                            day of ______________, 2020


     ORDERED that Defendant’s request for an extension of time of

30 days to answer, move, or otherwise respond to the complaint is

GRANTED; and



     FURTHER ORDERED that Defendant’s answer, motion, or response

to the complaint is due by September 10, 2020.




                                        _____________________________
                                        Leda Dunn Wettre
                                        United States Magistrate Judge


DATED: August 11, 2020
Case 2:20-cv-08174-SDW-LDW Document 9 Filed 08/12/20 Page 3 of 3 PageID: 62



The undersigned consent to the force and entry of the within

Consent Order.



                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL of NEW JERSEY
                                  Attorney for Defendant,
                                       Tahesha Way, in her official
                                       capacity    as   New    Jersey
                                       Secretary of State


                            By:   s/Dominic L. Giova
                                  Deputy Attorney General

Dated: August 11, 2020


                                  WALTER M. LUERS, ESQ.
                                  Law Firm of Walter M. Luers, LLC
                                  Attorney for Plaintiffs
                                       Eugene Mazo
                                       Lisa McCormick


                                  /s/ Walter M. Luers
                                  Walter M. Luers, Esq.

Dated: August 11, 2020
